DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Amended claim 19 requires a controller performing computational processes having a varying liquidatable market value.  The specification does not disclose to one of skill in the art how to ascertain the liquidatable market value.   






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims  1-4, 7, 11-12, 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager et al. (US 4797534) in view of Kumagai et al. (US 2020/0084914A1).
Prager discloses in reference to claim:
1. An electric water heater
apparatus, the apparatus comprising: a vessel 3—conventional water heater including a storage tank having a cold water inlet and hot water outlet; at least one heating means disposed within the storage tank to transfer heat to the cold water in the storage tank and raise the temperature of the cold water and a thermosiphon heat exchanger 7 filled with a low electrical conductivity liquid (electrically inert fluid), the thermosiphon heat exchanger 7 positioned in the storage tank 3 for capturing the heat generated by the at least one heating means and transferring it to the cold water in the storage tank, the cold water in the storage tank separated from the at least one integrated circuit and the low electrical conductivity liquid by the thermosiphon heat exchanger 7 wherein
a_thermosiphon loop occurs (boiled fluid condenses on wall 7 and “loops” back to be boiled again) inside the thermosiphon heat exchanger.  

    PNG
    media_image1.png
    419
    807
    media_image1.png
    Greyscale


	Prager discloses the heating means as a PTC thermistor rather than the claimed integrated circuit performing computational processes.
	
	Kumagai discloses a fluid heat exchanger device wherein heat generated by integrated circuits is used to heat a fluid. 

	One of skill in the art would have found it obvious to modify the Prager device to use the teachings of Kumagai to provide an environmentally conscience  water heating device that uses waste heat of integrated circuit processes as the means for heating.

Note coolant 91 in Kumagai is indicated as comprised of water, and further note that the coolant temperature is raised by absorbing heat from the integrated circuits 12 and 11.  wherein the computational processes performed by the at least one integrated circuit have a varying liquidatable market value.  It is noted that the processor (controller 12) will generate heat differently based on the processing burden (read as number of computational processes), as such this is interpreted as understood to equate to varying “liquidatable market value”. Note that the processor performs computational processes and therefore “tracks” the number of processes. 


2.    The system of claim 1 further comprising a heat exchanger 7 for capturing the heat generated by the at least one integrated circuit and transferring it to the cold water  in the storage tank 3.

3.    The system of claim 1 wherein the hot water outlet 3 is positioned in an upper portion of the storage tank so that the cold water will pass that the at least one heating means in the storage tank before exiting the storage tank via the hot water outlet.  Note that the conventional water heater imagined by Prager frequently includes a hot water outlet towards the top of the tank and a cold water inlet toward the bottom of the tank 3. 

4.    The system of claim 1 further comprising a temperature gauge  to determine the temperature of water in the storage tank and a heating element controller  for operating the at least one heating element when the temperature of the water in the storage tank is below a predetermined temperature to heat the water to or above the predetermined temperature.   Note that the conventional water heater imagined by Prager frequently includes a means of determining the temperature within the tank and a control means to activate the heating means when heat is needed. 


7.    The system of claim 6 wherein the heat exchanger 7  includes an upper chamber  (expansion area) and a lower chamber  liquid filled area with a low electrical conductivity liquid , the at least one heating means disposed in the lower chamber.
Regarding claims 11, 12, 15, see claims 1-4, 7 above mutatis mutandis
Kumagai discloses an integrated circuit including at least one integrated circuit performing computational processes that generates heat.  Kumagai again an electric integrated circuit water heater apparatus, the apparatus comprising:a storage tank 71 having a cold water inlet 86 and hot water outlet 87; and at least one integrated circuit (controller 12)  and (memory chips 11) disposed within the storage tank to transfer heat to the cold water 91 in the storage tank and raise the temperature of the cold water, the at least one integrated circuit performing computational processes.  Note coolant 91 is indicated as comprised of water, and further note that the coolant temperature is raised by absorbing heat from the integrated circuits 12 and 11,  wherein the computational processes performed by the at least one integrated circuit have a varying liquidatable market value.  It is noted that the processor (controller 12) will generate heat differently based on the processing burden (read as number of computational processes), as such this is interpreted as understood to equate to varying “liquidatable market value”. Note that the processor performs computational processes and therefore “tracks” the number of processes. 
Further Kumagai discloses using the heat generated by the integrated circuit to transfer to a tank of water.  One of skill in the art would find it obvious to replace and or supplement the heating means taught by Prager with the heat generating means taught by Kumagai under KSR rationales B, C or D in order to capture what would otherwise be wasted heat.  

Allowable Subject Matter
Claims  8-10, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed  04/08/2022 
Applicant’s arguments with respect to claim(s) 1-4, 7-12, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761